Phillips:
This appeal is from a determination by the Commissioner of a deficiency in income taxes for the year 1921 in the amount of $12,963.66. The Commissioner determined that petitioner purchased a tract of land in 1921 from a corporation in which petitioner was a stockholder for $40,814.15 less than its real value and that this amount constituted a payment to the petitioner in the nature of a dividend. Petitioner alleges that the property was only worth the amount he paid for it.
FINDINGS OF FACT.
Petitioner is an individual residing in Honolulu, T. H. On or about April 29, 1921, a corporation named the Kanoehe Ranch Co., Ltd., conveyed to petitioner two certain tracts of land and received therefor from petitioner $50,000 par value of the 4y2 per cent bonds of the Territory of Hawaii, having a market value of $43,250. The *932Commissioner determined that on the date when they were so conveyed said lands had a value of $84,064.15 and that the difference between the value of said lands and the bonds transferred to the corporation constituted income to the petitioner in the nature of a dividend by the corporation. He determined the deficiency accordingly.
Said corporation had 600 shares of capital stock outstanding. Petitioner owned 297 shares and the balance were owned by his mother.
On April 29,1921, said lands had a value of $84,064.15.
Eeviewed by the Board.

Decision will be entered for the respondent.